NOT PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               ___________

                    No. 19-1672
                    ___________

          ANGELO RALPH BIZZARRO,
                            Appellant

                          v.

            FIRST NATIONAL BANK
     ____________________________________

  On Appeal from the United States District Court
     for the Western District of Pennsylvania
             (D.C. No. 1:18-cv-00173)
  Magistrate Judge: Honorable Richard A. Lanzillo
   ____________________________________

  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                  on May 1, 2020

Before: JORDAN, BIBAS, and PHIPPS, Circuit Judges

           (Opinion filed: May 11, 2020)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Pro se appellant Angelo Bizzarro, a resident of Erie, Pennsylvania, filed a federal com-

plaint against First National Bank (FNB) based on an unauthorized withdrawal from his

account. The factual allegations in the complaint state, in toto, “First National Bank was

negligent in approving a withdrawal of account funds to a third party without confirming

the account holder’s . . . identification.” Complaint, D.C. Dkt. No. 1, ¶ VI. The magistrate

judge, ruling with the consent of the parties, granted FNB’s motion to dismiss for lack of

jurisdiction, and Bizzarro appealed.1 For the reasons that follow, we will affirm the judg-

ment dismissing the complaint for lack of subject-matter jurisdiction.

    We have jurisdiction under 28 U.S.C. § 1291. We construe Bizzarro’s pro se complaint

liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), and review the order

dismissing the complaint de novo, see Farina v. Nokia Inc., 625 F.3d 97, 110 (3d Cir.

2010).

    In this case, the only possible grounds on which the District Court’s jurisdiction might

rest are federal-question jurisdiction under 28 U.S.C. § 1331 or diversity jurisdiction under




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Bizzarro presents a motion to expedite the appeal. Additionally, FNB filed a motion to
seal the supplemental appendix, of which it has submitted both redacted and unredacted
versions.
                                             2
28 U.S.C. § 1332. A district court has federal-question jurisdiction in a case where a plain-

tiff makes a nonfrivolous allegation that he or she is entitled to relief under the U.S. Con-

stitution or a federal statute. See Growth Horizons, Inc. v. Delaware County, 983 F.2d

1277, 1281 (3d Cir. 1993). Here, Bizzarro’s allegations of negligence and misappropriation

sounded in state law. No federal statute or constitutional provision served as the basis for

any claim in this case; federal question jurisdiction therefore did not lie.

   A district court has diversity jurisdiction in a case “between . . . citizens of different

States” where the amount in controversy “exceeds the sum or value of $75,000, exclusive

of interest and costs.” Freidrich v. Davis, 767 F.3d 374, 377 (3d Cir. 2014) (quoting 28

U.S.C. § 1332(a)(1)). This means that unless there is some other basis for jurisdiction, “no

plaintiff [may] be a citizen of the same state as any defendant.” Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010). Here, according to the complaint, Bizzarro

is a citizen of Pennsylvania. In an attachment to the motion to dismiss, FNB provided its

articles of incorporation, which note that FNB’s main office is located in Greenville, Penn-

sylvania. Thus, FNB is also considered a citizen of Pennsylvania for the purpose of diver-

sity jurisdiction. See Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006) (“[A] national

bank . . . is a citizen of the State in which its main office, as set forth in its articles of




                                              3
association, is located.”). Because both parties are citizens of the same state, the District

Court did not have diversity jurisdiction.

    Accordingly, because neither diversity nor subject-matter jurisdiction existed, we will

affirm the District Court’s judgment granting FNB’s motion to dismiss.2




2
  Bizzarro’s motion to expedite the appeal is denied. FNB’s motion to seal the supple-
mental appendix is denied in light of the fact that an appropriately redacted version of the
appendix (which excludes the personal identifying information of Bizzarro and a third
party) has been filed. The provisionally sealed, unredacted supplemental appendix is struck
from the record.
                                             4